Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 7/20/21 has been entered. Claims 1-6, 11, and 12 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/26/21. 
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive.
Applicant asserts that Van Dyke does not only have one heater and one heating tube. 
Examiner asserts that this is not required per the claim language because more than one heater and one heating tube is not precluded.
Applicant asserts that the plurality of temperature adjustment pipelines is not taught.
Examiner asserts there are multiple tubes, 124, and/or 110a – 110i and/or 118a-118i in Figure 1 that meet the claim requirements.
Applicant asserts that the heating device only heats one section of the heating channel and therefore cannot teach control to gradually reducing temperature from the inlet to the outlet.
Examiner asserts that as long as there is control and the temperature decreases as claimed the claim limitation is met. Applicant is arguing features that are not claimed.

Information Disclosure Statement
The information disclosure statement filed 9/16/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The non-patent literature references have been placed in the application file, but the information referred to therein has not been considered because there is no explanation of relevance nor an English translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGUB 20170184345 to Van Dyke et al. (Van Dyke) in view of U.S. Patent 4662840 to Ellison (Ellison).
Regarding claim 1, Van Dyke teaches a furnace having a furnace body (100 with chambers 102a-102i), a heating channel formed inside the furnace body interior of chambers 102a-102i) and a plurality of ventilation holes formed on the furnace body (holes leading through 110a-110i and 112a-112i, Figure 1), the heating channel divided into at least one section (sections 102a-102i), the plurality of the ventilation holes respectively communicating with at least one section of the heating channel (shown in Figure 1); a conveying device wherein the conveying device transports base material to be foamed to pass through the heating channel, and the base material to be foamed is roll-shape (Paragraph 0015 discloses a conveyor, 108, that can convey foaming material that is roll shaped); one heating device having one heater (114, Figure 1), one heating tube (110a – 110i and/or 118a-118i, Figure 1 or either manifold which are between 118 and 110 and appear to be numbered 124, Figure 1), one temperature regulator and a plurality of temperature adjustment pipeline (manifolds which are between 118 and 110 and appear to be numbered 124, Figure 1, Paragraphs 0019 and 0023 indicates controlling to a temperature dependent on the temperature of the oven chambers which indicate a temperature regulator or 110a – 110i and/or 118a-118i, Figure 1); the heater connecting to the temperature regulator and the heating tube (Paragraphs 0019 and 0023 indicates controlling to a temperature dependent on the temperature of the oven chambers which indicate a temperature regulator connected to the heater); the at least one temperature adjustment pipeline respectively communicating with the plurality of ventilation holes (manifolds which are between 118 and 110 and appear to be numbered 124 communicate with a plurality of holes); and a plurality of detectors respectively arranged in the heating channel (Paragraphs 0019 and 0023 indicates controlling to a temperature dependent on the temperature of the outlet and inlet of the heater which indicates a temperature detector in the heating tube), the plurality of detectors corresponding to the plurality of ventilation holes (at least one detector is assigned to each chamber and heater to control temperatures of each heater as in Paragraphs 0019 and 0023), the plurality of detectors electrically connected to the temperature regulator (control of heaters, 114 to a specific temperature disclosed in Paragraphs 0019 and 0023 indicate temperature detector connected to a regulator to control a heater); wherein the heater generates hot air, the hot air passes through the heating tube heating the heating channel (flowpath from the heating tube to the heating chambers shown in Figure 1), the plurality of detectors detects the temperature of the plurality of sections of the heating channel (control to the heating chamber temperature disclosed in at least Paragraph 0019), the temperature regulator respectively adjusts the temperature of the plurality of sections of the heating channel by the hot air passed through the plurality of temperature adjustment pipelines (flow through the heating and temperature adjustment pipelines shown in Figure 1 and disclosed in Paragraphs 0019 and 0023), wherein the heating tube connects to the inlet of the hearting channel (shown in Figure 1 at 110A or 110H for a heating section), wherein an inlet and an outlet are respectively formed at two ends of the heating channel, the temperature regulator controls the temperature in the heating channel to gradually decrease from the inlet to the outlet (temperatures of 102G-102I decrease).
Van Dyke is silent on wherein a heat recycling channel, with one end connecting to the outlet of the hearing channel and the other end connecting to the heater of the heating device.
Ellison teaches wherein a heat recycling channel, with one end connecting to the outlet of the hearing channel and the other end connecting to the heater of the heating device (48 and 50, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Van Dyke with the teachings of Ellison to provide wherein a heat recycling channel, with one end connecting to the outlet of the hearing channel and the other end connecting to the heater of the heating device. Doing so would allow additional heat and desirable products to be recirculated back into the system improving efficiency of the system.
Regarding claim 2, Van Dyke teaches wherein the furnace is the furnace is a horizontal furnace, a vertical furnace or a horizontal furnace combined with a vertical furnace (Figure 1).
Regarding claim 3, Van Dyke teaches wherein the plurality of the ventilation holes is arranged on at least one section of the furnace body with equal space or non-equal space (shown in Figure 1).
Regarding claim 5, Van Dyke teaches wherein the plurality of detectors is arranged on at least one section of the heating channel with equal space or non-equal space (all orientations meet this limitation).

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke in view of Ellison and JP2008044261 to Inagaki et al. (Inagaki).
Regarding claim 4, Van Dyke is silent on wherein the plurality of the ventilation holes is arranged to surround on at least one section of the furnace body.
Inagaki teaches wherein the plurality of the ventilation holes is arranged to surround on at least one section of the furnace body (Figure 1 shows holes surrounding at least one section of the furnace 
Regarding claim 6, Van Dyke is silent on wherein the plurality of detectors is arranged to surround on at least one section of the furnace body.
Inagaki teaches wherein the plurality of the ventilation holes is arranged to surround on at least one section of the furnace body (Figure 1 shows holes surrounding at least one section of the furnace body). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Van Dyke with the teachings of Inagaki to provide wherein the plurality of detectors is arranged to surround on at least one section of the furnace body because when Inagaki is applied to Van Dyke it would result in multiple heating inlets which would result in multiple heaters 114 and all the temperature control features of those heaters. Doing so would provide inlets from additional angles which would result in an evenly treated product.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke in view of Ellison and U.S. Patent 4767320 to Sasaki et al. (Sasaki).
Regarding claim 11, Van Dyke is silent on wherein the plurality of detectors is arranged on the plurality of sections of the heating channel with non-equal space.
Sassaki teaches wherein the plurality of detectors is arranged on the plurality of sections of the heating channel with non-equal space (TE1, TE2, TE3 shown at non-equal spaces in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Van Dyke with the teachings of Sasaki to provide wherein the plurality of detectors is arranged on the plurality of sections of the heating channel with non-equal space. Doing so would allow temperature to be measured at particular locations to impart the desired qualities on a product and would allow temperature to be monitored at specific locations that are the most important for the process.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke in view of Ellison and U.S. Patent 4718847 to Manson (Manson)
Regarding claim 12, Van Dyke is silent on wherein the plurality of ventilation holes is arranged on the plurality of sections of the furnace body with non-equal space.
Manson teaches wherein the plurality of ventilation holes is arranged on the plurality of sections of the furnace body with non-equal space (inlets from 96 shown at non-equal space in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Van Dyke with the teachings of Manson to provide wherein the plurality of ventilation holes is arranged on the plurality of sections of the furnace body with non-equal space. Doing so would allow heat to be applied as desired to a product in specific areas to provide desirable qualities of the product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.